Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4 through 7, 10 through 15, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bosworth (2020/0117271).

With regard to claims 1 and 18, Bosworth discloses a system (Figure 1, #1) comprising: 
	a system substrate ([0069] “The gloves 200 may be fabricated from fabric that is knitted or sewn. The fabric may comprise, for example, glass fibers, filaments, ultra-high molecular weight polyethylene, nylons” wherein the office considers Bosworth’s fabric as corresponding with the claimed substrate); 
	an active motion capture marker device operatively coupled to the system substrate (Figure 2, #204), the active motion capture marker device comprising: 
		a plurality of light emitting source components ([0073] “In some examples, some or all of the markers 204 may be active markers, such as, for example, light emitting diodes (LEDs) …”), including a first light emitting source component (Figure 2, #202 on the thumb) and a second light emitting source component (Figure 2, #202 on the finger); 
		an electronic driver circuit configured to energize the plurality of light emitting source components ([0076] “… the corollary equipment 300 may include a controller 306 and/or a power source 302 (e.g., a battery) …” wherein the office considers Bosworth’s controller as corresponding with the claimed electronic driver circuit); and 
		one or more flexible strip that couple to the electronic driver circuit (Figure 2, #210a and 206), including a first flexible strip, the first flexible strip comprising a flexible substrate having a length and a conductor formed thereon that extends along the length of the flexible substrate, wherein the first light emitting source component is electrically coupled to the first flexible strip at a first position ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”), and wherein the second light emitting source component is electrically coupled to the first flexible strip at a second position ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”).

With regard to claim 19, Bosworth discloses a method to install an active motion capture marker device on an object [0001] & [0011], the method comprising: 
	providing an object comprising a plurality of illuminating locations (Figure 2, #200); 
	providing an active motion capture marker device configured to be operatively coupled to the object (Figure 2, #204 and [0073]), wherein the active motion capture marker device comprises: 
		a plurality of light emitting source components, including a first light emitting source component and a second light emitting source component (Figure 2, #s 210a and 210b); 
		an electronic driver circuit configured to energize the plurality of light emitting source components (Figure 2, #300); and 
		one or more flexible strip ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”) that couple to the electronic driver circuit, including a first flexible strip, the first flexible strip comprising a flexible substrate having a length and a conductor formed thereon that extends along the length of the flexible substrate, wherein the first light emitting source component is electrically coupled to the first flexible strip at a first position, and wherein the second light emitting source component is electrically coupled to the first flexible strip at a second position ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”); 
	affixing the electronic driver circuit to the object at a first mounting location (Figure 2, #300); and 
	affixing the first flexible strip to the object along a second mounting location, including at a first illumination location and a second illumination location, wherein the first illumination location corresponds to the first location of the first light emitting source component, and wherein the second illumination location corresponds to the second location of the second light emitting source component ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”).

With regard to claim 20, Bosworth discloses receiving, from a first camera and a second camera, data from the light emitting source components; identifying, with a processor, the plurality of light emitting source components of the active motion capture marker device using the first and second video data; and determining a location of an object having the active motion capture marker device affixed thereto using the identified plurality of light emitting source components [0066].

With regard to claim 2, Bosworth discloses said electronic driver circuit comprises: a current-controlled output circuit ([0073] “… some or all of the markers 204 may be active markers, such as, for example, light emitting diodes (LEDs) and/or other powered devices. In such examples, the markers 204 may be powered by an electrical power source 302” wherein the office considers LEDs emitting light necessarily discloses current-controlled output circuits). 

With regard to claim 10, Bosworth discloses a power source comprising one or more energy storage device ([0073] “… the markers 204 may be powered by an electrical power source 302”).

With regard to claim 11, Bosworth discloses a power source comprising an energy harvesting device ([0076] “… the corollary equipment 300 may include a controller 306 and/or a power source 302 (e.g., a battery) …” wherein the office considers a battery as a device which harvests energy from chemicals)

With regard to claim 12, Bosworth discloses a power source comprising an external power source (Figure 3, #302).

With regard to claim 4, Bosworth discloses said electronic driver circuit is connected to said plurality of light emitting source components (Figure 3, #s 202, 204 and 306).

With regard to claim 5, Bosworth discloses said plurality of light emitting source components comprise infrared light emitting diodes ([0073] “… some or all of the markers 204 may be active markers, such as, for example, light emitting diodes (LEDs) …” wherein the office finds Bosworth’s generic term LED includes the claimed infrared light emitting diodes).

With regard to claim 6, Bosworth discloses a modular flexible strip that electrically couples to the electronic driver circuit, said modular flexible strip comprising: a flexible substrate having a length and a conductor formed thereon that extends along the length of the flexible substrate, wherein a light emitting source component of the plurality of light emitting source components is electrically coupled to the conductor of said modular flexible strip at a first position, and wherein a second light emitting source component of the plurality of light emitting source components is electrically coupled to the conductor of a second flexible strip at a second position ([0075] “FIG. 3 illustrates the connection of the sensors 202 and/or markers 204 to the corollary equipment 300”).

With regard to claim 7, Bosworth discloses said first position for said first light emitting source component, said second position for said second light emitting source component, are located asymmetrically with respect to one another (Figure 2, #202 wherein the office considers the various sensors 202 being located at the end of fingers as corresponding with the claimed asymmetrical location).

With regard to claim 9, Bosworth discloses each of the one or more flexible strips are fixably coupled to the system substrate ([0075] “In some examples, some or all of the corollary equipment 300 may be removably attached to the gloves 200 …” wherein the office considers Bosworth’s attachment (even though it is a removable attachment) as corresponding with the claimed fixably coupled). 

With regard to claim 13, Bosworth discloses a localization system (Figure 5) comprising: a plurality of localization cameras, including a first camera and a second camera (Figure 5, #500); and a localization controller operatively coupled to said first and second cameras (Figure 6, #600), the localization having a processor and a memory having instructions stored thereon (Figure 6, #600), wherein execution of the instructions by the processor cause the processor to: receive first video data and second video data from the first camera and the second camera, respectively; identify the plurality of light emitting source components of the active motion capture marker device using the first and second video data; determine a location of an object having the active motion capture marker device affixed thereto using the identified plurality of light emitting source components (Figure 7).

With regard to claim 14, Bosworth discloses the one or more flexible strip are reflective, and wherein the localization system further comprises a plurality of external illumination lamps, wherein said plurality of external illumination lamps are attached to said plurality external localization cameras and emitting light at a wavelength overlapping that of said plurality of light emitting source components [0066]. 

With regard to claim 15, Bosworth discloses one or more of said plurality of external localization cameras are attached to an external movable object wherein said external movable object are configured to move in relation to the active motion capture marker device (Figure 6).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Chitta (2016/0183344).

With regard to claim 3, the office finds no specific disclosure in Bosworth wherein the electronic driver circuit comprises a linear regulator, a charge pump, or a DC-DC converter.  Chitta discloses the electronic driver circuit comprises a linear regulator, a charge pump, or a DC-DC converter ([0098] “The load regulation circuit 510 may comprise, for example, a forward converter, a boost converter, a buck converter, a flyback converter, a linear regulator, or any suitable LED drive circuit for adjusting the intensity of the LED light source 502”). 
		The office finds combining Bosworth and Chitta would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Bosworth discloses a drive circuit for light emitting source components, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chitta also disclose a drive circuit for light emitting source components, a "comparable" device, which has been improved by including an electronic drive circuit comprising a linear regulator, a charge pump, or a DC-DC.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Chitta's known technique of including an electronic drive circuit comprising a linear regulator, a charge pump, or a DC-DC in the same way in Bosworth.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Bosworth and Chitta, the combination would, therefore, yield predictable results.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Chitta (2013/0134693).

With regard to claim 8, the office finds no specific disclosure in Bosworth wherein one or more flexible strip comprises: a first set of one or more layers comprising a flexible printed circuit (FPC); a second layer comprising the connector; a connector coupled to the connector of the second layer.  Tromp discloses one or more flexible strip comprises: a first set of one or more layers comprising a flexible printed circuit (FPC); a second layer comprising the connector; a connector coupled to the connector of the second layer ([0066] “the second fastening section 42 of the flexible connecting part 40 embedded in a fastening strip 70 is fastened by means of the fastening strip 70 on the reinforcing ribs 31 of the margin region 32 of the second layer 30”).  
		The office finds combining Bosworth and Tromp would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Bosworth discloses a drive circuit connection, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Tromp also disclose a drive circuit connection, a "comparable" device, which has been improved by including one or more flexible strip comprising: a first set of one or more layers comprising a flexible printed circuit (FPC); a second layer comprising the connector; a connector coupled to the connector of the second layer.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Tromp's known technique of including one or more flexible strip comprising: a first set of one or more layers comprising a flexible printed circuit (FPC); a second layer comprising the connector; a connector coupled to the connector of the second layer in the same way in Bosworth.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Bosworth and Tromp, the combination would, therefore, yield predictable results.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Hong (2019/0223237).

With regard to claim 16, the office finds no specific disclosure in Bosworth wherein an unmanned vehicle comprising the system substrate.  Hong discloses an unmanned vehicle comprising the system substrate ([0112] “The unmanned vehicle 11 may include one or more rotary motors, one or more rotors (or wheels) respectively coupled to the one or more rotary motors, and a motion sensor for detecting motion of the unmanned vehicle 11”).
		The office finds combining Bosworth and Hong would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Bosworth discloses a motion capture system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Hong also disclose a motion capture system, a "comparable" device, which has been improved by mounting the system substrate on an unmanned vehicle.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Hong's known technique of mounting the system substrate on an unmanned vehicle in the same way in Bosworth.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Bosworth and Hong, the combination would, therefore, yield predictable results.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Wells (2019/0344121).

With regard to claim 17, the office finds no specific disclosure in Bosworth wherein a motion tracking garment having at least one of a shoulder section, a knee section, and an elbow section, wherein the active motion capture marker device is coupled to the motion tracking garment, and wherein the plurality of light emitting source components are coupled to the at least one of the shoulder section, the knee section, and the elbow section.  Wells discloses a motion tracking garment having at least one of a shoulder section, a knee section, and an elbow section, wherein the active motion capture marker device is coupled to the motion tracking garment, and wherein the plurality of light emitting source components are coupled to the at least one of the shoulder section, the knee section, and the elbow section (Figure 2). 
	The office finds combining Bosworth and Wells would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Bosworth discloses a motion capture system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Wells also disclose a motion capture system, a "comparable" device, which has been improved by including a motion tracking garment having at least one of a shoulder section, a knee section, and an elbow section, wherein the active motion capture marker device is coupled to the motion tracking garment, and wherein the plurality of light emitting source components are coupled to the at least one of the shoulder section, the knee section, and the elbow section.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Wells' known technique of including a motion tracking garment having at least one of a shoulder section, a knee section, and an elbow section, wherein the active motion capture marker device is coupled to the motion tracking garment, and wherein the plurality of light emitting source components are coupled to the at least one of the shoulder section, the knee section, and the elbow section in the same way in Bosworth.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Bosworth and Wells, the combination would, therefore, yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622